Exhibit 10.10

2012 AMENDMENT

TO

EMPLOYMENT AGREEMENT

THIS 2012 AMENDMENT TO EMPLOYMENT AGREEMENT (this “2012 Amendment”) is made and
entered into as of the 21st day of December, 2012, by and between MOBILE MINI,
INC., a Delaware corporation (the “Company”), and MARK E. FUNK (the
“Executive”). The Company and the Executive are hereinafter collectively
referred to as the “Parties”.

RECITALS

WHEREAS, the Company and Executive previously entered into that certain
Employment Agreement dated as of October 15, 2008 (the “Original Employment
Agreement”);

WHEREAS, the Employment Agreement was amended by that certain 2009 Amendment to
Employment Agreement dated effective as of January 1, 2009 (the “2009
Amendment”; and together with the Original Employment Agreement, the “Employment
Agreement”); and

WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement pursuant to the terms set forth in this 2012 Amendment.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereby represent, covenant and agree to amend the
Employment Agreement (revisions underlined) as follows:

1. Section 6(b) is hereby deleted in its entirety and replaced with the
following new Section 6(b):

“6(b) Without Cause; For Good Reason. If the Executive’s employment by the
Company is terminated by the Company prior to a Change in Control other than for
Cause, death or Disability, or by the Executive for Good Reason, or the Company
has notified the Executive pursuant to Section 2 that the Company intends to
terminate the Agreement (rather than allow the terms of the Agreement to renew
automatically), then the Executive shall be entitled to the benefits provided
below:

(i) the Company shall pay the Executive all Accrued Compensation;

(ii) the Company shall pay the Executive, as severance pay and in lieu of any
further salary for periods subsequent to the Termination Date, in a single
payment an amount in cash equal to one (1) times the sum of (A) the Executive’s
Base Salary at the highest rate in effect at any time prior to the date the
Notice of Termination is given and (B) the “Payment Amount.” For purposes of
this Agreement, the term “Payment Amount” shall mean an amount which is equal to
one hundred percent (100%) of the higher of the Executive’s Base Salary in
effect during the year in which the Termination Date shall occur or one hundred
percent (100%) of the Executive’s highest Base Salary in effect during the 12
months prior to the Termination Date;



--------------------------------------------------------------------------------

(iii) except as may otherwise be determined in accordance with Revenue Ruling
2008-13 (on a basis consistent in all material respects among all executive
officers whose compensation, or the deductibility thereof by the Company, is
affected by Section 162(m) of the Code or any successor provision thereto) by
the Compensation Committee at the time of grant of such equity-based award:

(A) All service-based restrictions on outstanding equity-based awards
(including, without limitation, restricted stock awards, and performance stock
awards) then held by the Executive shall lapse;

(B) All performance targets and goals applicable to such equity-based awards in
respect of any past or future period must continue to be satisfied for each
period relevant to such award;

(C) Any equity-based award shall be paid at the time and in the form specified
in the Mobile Mini, Inc. 2006 Equity Incentive Plan or the relevant plan under
which such award is outstanding; and

(D) All stock options (including performance-based stock options) and stock
appreciation rights granted to the Executive shall become fully (100%) vested
and shall become immediately exercisable and the Company shall permit the
Executive (or his estate), to exercise the same at any time during the 90-day
period following such termination; and

(iv) for a period of twelve (12) months following such termination, the Company
shall at its expense continue on behalf of the Executive and his dependents and
beneficiaries the life insurance, disability, medical, dental and
hospitalization benefits which were being provided to the Executive and other
members of senior management of the Company at the time Notice of Termination
was given. The benefits provided in this Section 6(b)(iv) shall be no less
favorable to the Executive, in terms of amounts and deductibles and costs to
him, than the coverage provided the Executive under the plans providing such
benefits at the time Notice of Termination is given. The Company’s obligation
hereunder with respect to the foregoing benefits shall be limited to the extent
that the Executive obtains any such benefits pursuant to a subsequent employer’s
benefit plans, in which case the Company may reduce the coverage of any benefits
it is required to provide the Executive hereunder as long as the aggregate
coverage of the combined benefit plans is no less favorable to the Executive, in
terms of amounts and deductibles and costs to him, than the coverage required to
be provided hereunder. This Subsection (iv) shall not be interpreted so as to
limit any benefits to which the Executive or his dependents may be entitled
under any of the Company’s employee benefit plans, programs or practices
following the Executive’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.”



--------------------------------------------------------------------------------

2. Ongoing Force and Effect; Amendment. Except as expressly set forth herein,
all of the terms and conditions of the Employment Agreement remain unchanged and
in full force and effect. All references to the Employment Agreement in any
other document to which the Company is a party shall hereafter mean and refer to
the Employment Agreement as amended by this 2012 Amendment. This 2012 Amendment
may not be amended or modified, except pursuant to a written agreement signed by
the party to be charged therewith.

3. Governing Law. This 2012 Amendment shall be governed and construed in
accordance with the laws of the State of Arizona, without giving effect to the
conflict of law principles thereof.

4. Headings. The headings of the Sections, paragraphs and clauses of this 2012
Amendment are inserted for convenience only and shall not be deemed to
constitute a part of this 2012 Amendment.

5. Counterparts. This 2012 Amendment may be executed in multiple counterparts,
each of which shall constitute an original and all of which together shall
constitute the same agreement.

6. Authorization. The Company’s Senior Vice President and General Counsel is
authorized to sign this 2012 Amendment on behalf of the Company.

[Signature Page follows; remainder of this page is blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

Company: MOBILE MINI, INC. By:  

/s/ Jeff Goble

Name:   Jeff Goble Title:   Director Executive:

/s/ Mark E. Funk

Mark E. Funk